Title: Thomas Ewell to Thomas Jefferson, 10 August 1819
From: Ewell, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir,
              Washington 10th august 1819
            
            I spent last winter in Philadelphia in order to improve my knowledge of the branches of my profession. Under the operation of different motives—I published a collection of various essays & attempts at improvement, which I had made—as you may have seen advertised in the Intelligencer under the head of “Statement of improvements in the theory & practice of the Science of medicine.” Without your leave, I took the liberty of dedicating the work to you for the reasons there stated—that “for more than half a century you had been the patron of Genius & benefactor of your country—alike distinguished as the Chief of the statesmen and the ornament of the Philosophy of America” I directed the publisher Mr Bioren to send you a copy—and supposing you had received it—I wondered that I had not heard from  You—that you considered my gratitude & veneration for you—as strong now as in the days of your office. I suspect you have not received it. I have  received but one copy which I had presented to the French Minister—who had been a physician, and who  has undertaken to g have it translated into French & published at Paris—
            I send you a part of the sheets I had to correct from the Press—and you may observe in page 145 that I still retain my attachement to the “ancient Dominion.” Indeed nothing could shake this feeling—nothing could contribute more to my happiness than in the pursuit of science, to be able to to return to Virga. I will send you in a few days half a dozen copies of my work alluded to for the Trustees of the University of Virga. If you & the gentlemen associated, should think me worthy of a station in the medical School—gladly would I leave Washington & take my residence near the University.—I would prefer—teaching the principles of medicine—if I could make a selection.   My friend Smith President of W & M. College is now with & me and says this office has been offered to him  and he declined it. The Trustees I believe could not appoint one who would more ardently devote himself to the duties of his office than I would.
            
              My prayrs are constantly offered to god—that you may be  blessed and happy as you wish to be.
              Thomas Ewell
            
          
          
            p. S. I should be much gratified to learn your opinion of the address to the medical Society—commeng page 121—
          
        